DISSENTING OPINION. McCulloch, C. J. There is testimony from which the jury might have found that the conspiracy was to perpetrate the robbery at a particular time and in a particular circumstance, and that, after the-preparations for the crime had proved abortive, so far as that occasion was concerned, appellant abandoned the project in good faith, under -such circumstances as was sufficient to give notice to the other conspirators of his withdrawal. If those were the facts, then appellant was not a participant in the subsequent commission of the crime, under different circumstances, so as to make him guilty of aiding and abetting. Of course, this depends on the fact that the add or encouragement of the crime was limited' to a particular time and occasion, for, if such aid and encouragement was given toward the commission of the crime, mere withdrawal from the project did not undo the unlawful participation. Such is, I think, the effect of the authorities cited in the opinion of the majority. Appellant was entitled to an instruction submitting that question to the jury, and the instruction requested by appellant was correct. Hart, J., concurs.